            Case 5:20-cr-00126-XR Document 3 Filed 03/04/20 Page 1 of 5


SEALED
                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS                         MAR 0 4     2020

                                   SAN ANTONIO DIVISION                    CLE     XI.S.  DISTRICT COURT
                                                                           WES1         DISTRICT OF TEXAS
                                                                           BY    Wfi.
  UNITED STATES OF AMERICA,                     §      CRIMINAL NO.:                       DEPUTY CLERK
                                                                                  J
                                                §
                 Plaintiff,                     §      Indictment
                                                §      Ct 1: 21 U.S.C. § 846, 841(a)(1), &
  VS.                                           §      841 (b)( 1 )(A)/(B)
                                               §       Conspiracy to Possess with Intent
 JONATHAN ANDREW CHAPA (1),                    §       to Distribute Heroin and Methamphetamine
       aka "CHOP"                              §       Ct 2: 21 U.S.C. § 841(a)(1)/(b)(1)(C)
 ROGER DIAZ (2),                               §       Possession with Intent to Distribute Heroin
      aka "SLINKS"                             §       Cts 3-4: 21 U.S.C. § 841(a)(1)/(b)(l)(B)
 JOHN DAVID MEDRANO (3),                       §       Possession with Intent to Distribute
 XAVIER ZENAS GARZA (4),                       §       Methamphetamine
 JULIAN JIMMY GONZALEZ (5),                    §
      aka "JEMS"
 TANIA DAHLIA ARTEAGA (6),
      aka "TONE"
 DEANDRA LEE GARCIA (7),
                                               §
                                               §
                                               §
                                               §
                                                                                IA4ii
      aka "DEE"                                §
 MELODY NANEZ (8), and                         §
 ASHLEY LORRAiNE RUIZ (9),                     §
                                               §
                Defendants.                    §

 THE GRAND JURY CHARGES:

                                         COUNT ONE
                        [21 U.S.C. § 846 & 841(a)(1) & 841(b)(1)(A)/(B)J

         Beginning on or about March 25, 2019, the exact date unknown, and continuing until the

 date of this indictment, in the Western District of Texas, Defendants,

                       JONATHAN ANDREW CHAPA aka "CHOP" (1),
                             ROGER DIAZ aka "SLINKS" (2),
                               JOHN DAVID MEDRANO (3),
                                XAVIER ZENAS GARZA (4),
                        JULIAN JIMMY GONZALEZ aka "JIEMS" (5),
                         TANIA DAHLIA ARTEAGA aka "TONE" (6),
                          DEANDRA LEE GARCIA aka "DEE", (7),
                                 MELODY NANEZ (8), and
                              ASHLEY LORRAINE RUIZ (9)
 knowingly, intentionally, and unlawfully conspired, combined, confederated, and agreed together,
            Case 5:20-cr-00126-XR Document 3 Filed 03/04/20 Page 2 of 5




  and with each other, and with others, to commit the following offenses against the United States:

 to distribute a controlled substance, which offense involved heroin, a Schedule I Controlled

 Substance, and methamphetamine, a Schedule II Controlled Substance, in violation of Title 21,

 United States Code, Sections 841(a)(1) & 841(b)(1)(A)/(B).

    QUANTITY OF CONTROLLED SUBSTANCE INVOLVED IN THE CONSPIRACY

         The quantity of the mixture or substance containing a controlled substance involved in the

 conspiracy and attributable to each Defendant as a result of each Defendant's own conduct and as

 a result of the conduct of other conspirators reasonably foreseeable to each Defendant is as follows:


                                     ?




                                 100 grams or more   of a mixture or substance containing a detectable
                                 amount of heroin;
Jonathan Andrew Chapa (1)
                                 500 grams or more of a mixture or substance containing a detectable
                                 amount of methamphetamine;

                                100 grams or more of a mixture or substance containing a detectable
                                amount of heroin;
Roger Diaz (2)
                                500 grams or more of a mixture or substance containing a detectable
                                amount of methaniphetamine;


John David Medrano (3)          500 grams or more of a mixture or substance containing a detectable
                                amount of methamphetamine;


Xavier Zenas Garza (4)          500 grams or more of a mixture or substance containing a detectable
                                amount of methamphetamine;


Julian Jimmy Gonzalez (5)       50 grams or more of a mixture or substance containing a detectable
                                amount of methamphetamine;




                                                 2
           Case 5:20-cr-00126-XR Document 3 Filed 03/04/20 Page 3 of 5



                                100 grams or more of a mixture or substance containing a detectable
                                amount of heroin;
Tania Dahlia Arteaga (6)
                                50 grams or moreof a mixture or substance containing a detectable
                                amount of methamphetamine;

                                100 grams or more of a mixture or substance containing a detectable
                                amount of heroin;
Deandra Lee Garcia (7)
                                50 grams or moreof a mixture or substance containing a detectable
                                amount of methamphetamine;


Melody Nanez (8)                100 grams or more of a mixture or substance containing a detectable
                                amount of heroin;


Ashley Lorraine Ruiz (9)        50 grams or more of a mixture or substance containing a detectable
                                amount of methamphetamine;

All in violation of Title 21, United States Code, Section 846.

                                          COUNT TWO
                      [21 U.S.C. § 841(a)(1)/(b)(1)(C) & 18 U.S.C. § 2]

       That on or about April 1, 2019, in the Western District of Texas, Defendants,

                       TANIA DAHLIA ARTEAGA aka "TONE" (6),
                       DEANDRA LEE GARCIA aka "DEE" (7), and
                               MELODY NANEZ (8),
aided and abetted by each other, did knowingly, intentionally, and unlawfully, possess with intent

to distribute a controlled substance, which offense involved a mixture or substance containing a

detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title 21, United

States Code, SectIons 841(a(l)/(b)(1)(C), and Title 18, United States Code, Section 2.

                                       COUNT THREE
                               [21 U.S.C. § 841(a)(1)/(b)(1)(B)]

       That on or about November 12, 2019, in the Western District of Texas, Defendant,

                      JTJLIAN JIMMY GONZALEZ aka "JIEMS" (5),
             Case 5:20-cr-00126-XR Document 3 Filed 03/04/20 Page 4 of 5



 did knowingly, intentionally, and unlawfully, possess with intent to distribute a controlled

 substance, which offense involved 50 grams or more of a mixture or substance containing a

 detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II

 Controlled Substance, in violation of Title 21, United States Code, Sections 841 (a)( 1 )/(b)( 1 )(B).

                                                COUNT FOUR
                                    [21 U.S.C. § 841(a)(1)/(b)(1)(B)]

          That on or about December 23, 2019, in the Western District of Texas, Defendants,

                        JONATHAN ANDREW CHAPA aka "CHOP" (1), and
                               ASHLEY LORRAINE RUIZ (9),
aided and abetted by each other, did knowingly, intentionally, and unlawfully, possess with intent

to distribute a controlled substance, which offense involved 50 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its

isomers, a Schedule II Controlled Substance, in violation of Title 21, United States Code, Sections

841 (a)( 1 )I(b)( I )(B).

     NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                         [See Fed. R. Crim. P. 32.2]


         This Notice of Demand for Forfeiture includes, but is not limited to, the property listed in

Paragraph III below.

                                                      I.
                              Drug Violations and Forfeiture Statutes
              [Title 21 U.S.C. § 846 and 841(a)(1), (b)(1)(A), (b)(1)(B) and (b)(1)(C)
               subject to forfeiture pursuant to Title 21 U.S.C. § 853(a)(1) and (2)]

        As a result of the criminal violations set forth in Count One the United States of America

gives notice to defendants of its intent to seek the forfeiture of the property described below upon

conviction pursuant to      FED. R. CRIM.   P. 32.2 and 21 U.S.C.   §   853(a)(1) and (2), which states:

        Title 21 U.S.C. § 853. Criminal forfeitures
                (a) Property subject to criminal forfeitures.

                                                      4
          Case 5:20-cr-00126-XR Document 3 Filed 03/04/20 Page 5 of 5



              Any person convicted of a violation of this subchapter or subchapter II of this
              chapter punishable by imprisonment for more than one year shall forfeit to the
              United States, irrespective of any provision of State law.--
                     (1) any property constituting, or derived from, any proceeds the person
                     obtained, directly or indirectly, as the result of such violation;
                     (2) any of the person's property used, or intended to be used, in any
                     manner or part, to commit, or to facilitate the commission of, such
                     violation;

                                            III.
                                         Properties
         1.   XI) sub-compact handgun, .40 caliber, serial number XD326933; and
Any related ammunition and firearm accessories




                                          A TRUE BILL



                                         1618PERSON (5 TH GRAND             ux
      JOHN F. BASH
      UNITED STATES ATTORNEY


BY:
      BRIAN NOWINSKI
      Assistant United States Attorney
